
	

113 S3003 IS: Protecting Social Security Disability Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3003
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2014
			Mr. Coburn introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To protect the Social Security Disability Insurance program and provide other support for working
			 disabled Americans, and for other
			 purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  Protecting Social Security Disability Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Ensuring the long-term solvency of the disability insurance trust fund
					Sec. 101. Application of actuarial reduction for disabled beneficiaries who attain early retirement
			 age.
					Sec. 102. Revising disability classifications; requiring periodic continuing disability reviews or
			 time limiting benefits for certain beneficiaries.
					Sec. 103. Adjustment of age criteria for social security disability insurance medical-vocational
			 guidelines; consideration of work which exists in the national economy.
					Sec. 104. Mandatory collection of negotiated civil monetary penalties.
					Sec. 105. Required electronic filing of wage withholding returns.
					TITLE II—Program integrity: Reforming standards and procedures for disability hearings, medical
			 evidence, and claimant representatives
					Sec. 201. Elimination of reconsideration review level for an initial adverse determination of an
			 application for disability insurance benefits.
					Sec. 202. Deadline for submission of medical evidence; exclusion of certain medical evidence.
					Sec. 203. Non-adversarial disability hearing attorneys.
					Sec. 204. Procedural rules for hearings.
					Sec. 205. Prohibiting attorneys who have relinquished a license to practice in the face of an
			 ethics investigation from serving as a claimant representative.
					Sec. 206. Applying judicial code of conduct to administrative law judges.
					Sec. 207. Evaluating medical evidence.
					Sec. 208. Reforming fees paid to attorneys and other claimant representatives.
					Sec. 209. Strengthening the administrative law judge quality review process.
					Sec. 210. Permitting data matching by Inspectors General.
					Sec. 211. Accounting for Social Security Program Integrity Spending.
					Sec. 212. Use of the National Directory of New Hires.
					TITLE III—Providing support for working disabled Americans
					Sec. 301. Establishment of Work Incentive Benefit System.
					Sec. 302. Early-intervention demonstration project; study on payroll tax reductions.
				IEnsuring the long-term solvency of the disability insurance trust fund101.Application of actuarial reduction for disabled beneficiaries who attain early retirement age(a)In
			 generalSection 202(k)(4) of
			 the Social Security Act (42 U.S.C. 402(k)(4)) is amended to read as
			 follows:(4)With the exception of individuals
				who are classified by the Commissioner of Social Security as medical improvement not expected, any individual who, under this section and section 223, is
				entitled for any month to both an old-age insurance benefit and a
			 disability
				insurance benefit under this title shall only be entitled to the
			 old-age
				insurance benefit for such month, as reduced for such month
			 pursuant to
				subsection
				(q)(1)..(b)Conforming
			 amendments(1)Period of
			 disabilityClause (i) of section 216(i)(2)(D) of the Social
			 Security Act (42 U.S.C. 416(i)(2)(D)) is amended by striking retirement
			 age (as defined in subsection (l)) and inserting early
			 retirement age (as defined in subsection (l)(2)), or for individuals
			 classified
			 by the Commissioner of Social Security as medical improvement not expected, retirement age (as defined in subsection
			 (l)(1)).(2)Disability
			 insurance benefit paymentsSection 223(a)(1) of the Social
			 Security (42 U.S.C. 423(a)(1)) is amended, in the flush matter at the end,
			 by
			 striking retirement age (as defined in section 216(l)) and
			 inserting early retirement age (as defined in section 216(l)(2)), or for
			 individuals classified by the Commissioner of Social Security as medical improvement not
			 expected, retirement age (as defined in section
			 216(l)(1)).(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2020, and shall apply to
			 any individual (with the exception of individuals classified by the
			 Commissioner of Social Security as medical improvement not
			 expected) who attains early retirement age (as defined in section
			 216(l)(2) of the Social Security Act) on or after such date.102.Revising disability classifications; requiring periodic continuing disability reviews or time
			 limiting benefits for certain beneficiaries(a)In general(1)Disability classificationsNot later than 1 year after the date of the enactment of this Act, the Commissioner of Social
			 Security shall establish a
			 system for classifying any individual who is determined to be entitled to
			 disability insurance benefits under title II of the Social Security Act or
			 to monthly benefits under section 202 of such Act by reason of being under
			 a disability  in the following manner:(A)An individual shall be classified as medical improvement expected if the impairment or combination of impairments causing the individual to be disabled is expected
			 to medically improve to the point where the individual will no longer be
			 disabled in 1 to 2 years.(B)An individual shall be classified as medical improvement likely if the impairment or combination of impairments causing the individual to be disabled is expected
			 to medically improve to the point where the individual will no longer be
			 disabled in 3 to 5 years.(C)An individual shall be classified as medical improvement possible if the impairment or combination of impairments causing the individual to be disabled is not
			 expected to medically improve to the point where the individual will no
			 longer be disabled in 5 years, but future improvement is possible.(D)An individual shall be classified as medical improvement not expected if the individual has an impairment or combination of impairments that is chronic or progressive
			 with permanent, irreversible structural or functional loss, and for which
			 there is no known effective therapy, treatment, or surgical intervention
			 that could result in medical improvement to the point where the individual
			 is no longer disabled.(2)Consideration of ageIn classifying an individual under paragraph (1), the Commissioner of Social Security shall not
			 classify an individual as medical improvement not expected solely by reason of such individual's age where a lesser classification is appropriate.(b)Continuing disability reviews(1)In generalSection 221(i) of the Social Security Act (42 U.S.C. 421(i)) is amended—(A)by amending paragraph (1) to read as follows:(1)(A)In the case of any individual who is determined to be under a disability and is classified as medical improvement likely or medical improvement possible, the applicable State agency or the Commissioner of Social Security (as may be appropriate) shall,
			 for purposes of continuing eligibility—(i)if the individual is classified as medical improvement likely, conduct a review to determine whether the individual remains under a disability during the 5th year following the first month after the individual's waiting period (as defined in section
			 223(c)(2)); and(ii)if the individual is classified as medical improvement possible, conduct a review to determine whether the individual remains under a disability during the 7th year following the first month after the individual's waiting period (as so defined).(B)In addition to the continuing eligibility reviews required under subparagraph (A) and
			 notwithstanding how an individual is classified under the system
			 established by the Commissioner of Social Security under section 102(a) of
			 the Protecting Social Security Disability Act of 2014, if the
			 Commissioner has reason to believe that an individual
			 that has been determined to be under a disability is not under a
			 disability, the Commissioner may review such individual's case   at such
			 time
			 and in such manner as the Commissioner
			 determines appropriate except that the Commissioner shall not initiate a
			 review on the basis of income earned by an individual who is a participant
			 in the Work
			 Incentive Benefit System established under section 223(l).(C)Reviews of cases which are required or permitted under this paragraph shall
			 be in addition to, and shall not be considered as a substitute for,
			 any other reviews which are required or provided for
			 under or in the administration of this title.;(B)by striking paragraphs (2) and (5);(C)by redesignating paragraphs (3) through (4) as paragraphs (2) through (3), respectively; and(D)in paragraph (2), as so redesignated—(i)by striking Committee on Finance and inserting Committees on Finance and Homeland Security and Government Affairs;(ii)by striking Committee on Ways and Means and inserting Committees on Ways and Means and Oversight and Government Reform;(iii)by striking for reconsideration of such initial termination or;(iv)by striking or both,; and(v)by striking reconsideration or.(2)Standard of review for continuing disability reviews(A)In generalSection 223(f) of the Social Security Act (42 U.S.C. 423(f)) is amended—(i)in paragraph (4), by striking the period at the end and inserting ; or;(ii)by inserting after paragraph (4) the following new paragraph:(5)in the case of a continuing disability review under section 221(i), evidence that would
			 be sufficient to support a finding in an initial determination that the
			 individual is not under a disability and is able to engage in substantial
			 gainful activity.; and(iii)by inserting , except that, in the case of a continuing disability review under section 221(i), the Commissioner
			 shall not consider the fact that an individual is engaged in substantial
			 gainful work as part of the Work Incentive Benefit System established
			 under subsection (l) as evidence that the individual is able to engage in
			 substantial gainful activity after secured by the Commissioner of Social Security.(B)Conforming amendment to definition of disabilitySection 223(d)(2) of the Social Security Act (42 U.S.C. 423(d)(2) is amended—(i)in subparagraph (A), by striking An individual and inserting Subject to subparagraph (D), an individual(ii)by adding at the end the following new subparagraph:(D)In the case of a continuing disability review under section 221(i), an individual may be found to
			 be under a disability even though the individual is engaged in substantial
			 gainful work as part of the Work Incentive Benefit System established
			 under subsection (l)..(c)Time-Limiting disability benefits for MIE individualsSection 223 of the Social Security Act (42 U.S.C. 423) is amended—(1)in subsection
			 (a)(1), as amended by section 101(b)(2), in the flush language after and
			 below subparagraph (E), by
			 striking
			 subsection (e) and inserting subsections (e) and
			 (k); and(2)by adding at the
			 end the following:(k)Time-limited disability benefits(1)In the case of an
				individual who files an application for disability
			 insurance
			 benefits under
				this section or for monthly benefits under section 202 by reason of
			 being under
				a disability for any month that begins on or after the date that is
			 1 year after the date of the
			 enactment of the Protecting Social Security Disability Act of 2014, is determined
				to be under a disability, and is classified by the Commissioner of
			 Social Security as medical improvement expected, the termination month applicable to the individual shall be the 35th
			 month
				following the first month after the individual's waiting period (as
			 defined in
				subsection (c)(2)).(2)(A)(i)For purposes of this paragraph, the term timely reapplication means an application for disability
			 insurance
				benefits under this section or for monthly benefits under section
			 202 by reason
				of being under a disability that is submitted—(I)by an individual who is a recipient of such benefits; and(II)during the period that is 14 months before the end
			 of the
				termination month applicable (or most recently applicable) to the
			 individual under paragraph (1) as
				of the date of such application and ending with the date that is
			 12 months before the end of such termination month.(ii)Notwithstanding clause (i), the Commissioner of Social Security may deem an application for
			 disability
			 insurance
				benefits under this section or for monthly benefits under section
			 202 by reason
				of being under a disability submitted by an individual who is a
			 recipient of such benefits that is submitted after the period described in
			 clause (i)(II) to be a timely reapplication if—(I)the individual can show good cause for why the application was not submitted during such period;
			 and(II)the application is submitted not later than 6 months before the end of the termination month
			 applicable (or most recently applicable) to the individual under paragraph
			 (1) as of the date
			 of such application.(B)(i)An individual who submits a timely reapplication and who is determined to be
			 under a disability shall be deemed to have satisfied the waiting period
			 applicable under subsection (c)(2).(ii)(I)If the Commissioner of Social Security fails to make an initial determination with respect to the
			 timely reapplication
			 of an individual who is a recipient of disability insurance benefits under
			 this section or monthly benefits under section 202 by reason of being
			 under a disability before the end of the
			 termination month applicable to the individual as of the date of such
			 reapplication, such individual shall continue to be entitled to such
			 benefits until an initial determination with respect to such timely
			 reapplication is made.(II)If the Commissioner of Social Security makes an initial adverse determination with respect to the
			 timely reapplication of an  individual who is a recipient of disability
			 insurance benefits under this section or monthly benefits under section
			 202 by reason of being under a disability and such individual files a
			 timely request for a hearing under section 221(d), such individual may
			 elect to have the payment of such benefits (as well as any other benefits
			 payable under this title or title XVIII on the basis of such individual's
			 entitlement to such benefits) continue in the same manner and subject to
			 the same conditions as an election made under subsection (g).(C)For purposes of reviewing a timely reapplication submitted by an individual who is a recipient of
			 disability insurance benefits under this section or monthly benefits under
			 section 202 by reason of being under a disability—(i)the fact that the individual was previously found to be under a disability shall have no
			 evidentiary weight; and(ii)subsection (f) shall not apply..(d)RegulationsThe Commissioner of Social Security shall promulgate or revise, as appropriate, regulations
			 relating to the determination, classification, and review of the
			 disability status of individuals
			 who apply for or receive disability insurance benefits under title II of
			 the Social Security Act and related provisions of the Social Security
			 Administration Programs Operations Manual (POMS) to carry out subsection
			 (a) and the amendments made by subsection (b).103.Adjustment of
			 age criteria for social security disability insurance medical-vocational
			 guidelines; consideration of work which exists in the national economy(a)In general(1)Age criteria
						Notwithstanding Appendix 2 to Subpart P of Part 404 of
			 title 20, Code of Federal Regulations, with respect to disability
			 determinations or reviews made on or
			 after the date that is 1 year after the date of the enactment of this Act,
			 age shall not be considered
			 as a vocational factor for any
			 individual who has not attained the age that is 12 years less than the
			 retirement age for such individual (as defined in section 216(l)(1) of the
			 Social Security Act (42 U.S.C. 416(l)).(2)Work which exists in the national economyWith respect to disability determinations or reviews made on or after the date of the
			 enactment of this Act, in determining whether an individual is able to
			 engage in any work which exists in the national economy (as defined in
			 section 223(d)(2)(A) of the Social Security Act (42 U.S.C. 423(d)(2)(A)),
			 the Commissioner of Social Security shall consider the share and ages of
			 individuals currently participating in the labor force and the number and
			 types of jobs available in the current economy.(b)Updating data on work which exists in national economyNot later than 2 years after the date of the enactment of this Act, and every year thereafter, the
			 Commissioner of Social Security shall update the data used by the
			 Commissioner to determine the jobs which
			 exist in the national economy to ensure that such data reflects the full
			 range of work which exists in the national economy,
			 including newly-created jobs in emerging industries.104.Mandatory
			 collection of negotiated civil monetary penaltiesSection 1129(i)(2) of the Social Security Act (42
			 U.S.C. 1320a–8(i)(2)) is amended by inserting and shall delegate
			 authority for collecting civil money penalties and assessments negotiated
			 under
			 this section to the Inspector General before the period.105.Required
			 electronic filing of wage withholding returns(a)In
			 generalParagraph (2) of section 6011(e) of the Internal Revenue
			 Code of 1986 is amended—(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively,(2)by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:(A)shall—(i)require any
				person that is required to file a return containing information
			 described in
				section 6051(a) to file such return on magnetic media, and(ii)provide for
				waiver of the requirements of clause (i) in the case of
			 demonstrated hardship
				for—(I)for any period before January 1, 2020, a person having 25 or fewer
				employees, and(II)for any period after December 31, 2019, a person having 5 or fewer employees,,
				and(3)by inserting
			 except as provided in subparagraph (A), before shall not
			 require in subparagraph (B), as so redesignated.(b)Conforming
			 amendmentParagraph (4) of section 6011(e) of the Internal
			 Revenue Code of 1986 is amended by striking paragraph (2)(A) and
			 inserting paragraph (2)(B).(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 filed after December 31, 2016.IIProgram integrity: Reforming standards and procedures for disability hearings, medical evidence,
			 and claimant
			 representatives201.Elimination of
			 reconsideration review level for an initial adverse determination of an
			 application for disability insurance benefits(a)In
			 generalSection 205(b) of the Social Security
			 Act (42 U.S.C. 405(b)) is amended—(1)in paragraph (2), by striking In any and inserting Subject to paragraph (4), in any; and(2)by adding at the end the following:(4)Any review of an initial adverse
				determination with respect to an application for disability
			 insurance benefits
				under section 223 or for monthly benefits under section 202 by
			 reason of being
				under a disability shall only be made before an administrative law
				judge in a hearing under paragraph (1)..(b)Effective
			 dateThe amendment made by subsection (a) shall apply to initial
			 adverse determinations on applications for disability insurance benefits
			 under
			 title II of the Social Security Act made after the date of the enactment
			 of
			 this
			 Act.202.Deadline for submission of medical evidence; exclusion of certain medical evidence(a)Closing of record for submission of medical evidenceSection 205(b)(1) of the Social Security Act (42
			 U.S.C. 405(b)(1)) is amended—(1)by striking The Commissioner of Social Security is directed and inserting—(A)The Commissioner of Social Security is directed; and(2)by adding at the end the following new subparagraph:(B)(i)Notwithstanding the last sentence of subparagraph (A), in the case of a hearing before an
			 administrative law judge to determine if an individual is under
			 a disability (as defined in section 223(d)) or a review of such a
			 determination before the Appeals Council of the Office of Appellate
			 Operations of the Social Security Administration, medical evidence (other
			 than the evidence already in the record) shall not be
			 received if the evidence is submitted less than 5 days prior to the date
			 on which the hearing is held
			 unless the individual can show that the evidence is material and there is
			 good cause for the failure to submit it before the deadline, but in no
			 case shall medical evidence be received if it is—(I)based on information obtained during the period that begins after a
			 determination is
			 made by an administrative law judge; or(II)submitted more than 1
			 year after a determination is made by an administrative law judge.(ii)At the request of an individual applying for benefits under this title, such individual's
			 representative, or a disability
			 hearing attorney (as defined in section 203(a) of the Protecting Social Security Disability Act of 2014), and for the purpose of completing the record, an administrative law judge may postpone a hearing
			 to determine if the individual is under a
			 disability (as so defined) to a date that is no more than 30 days after
			 the date for which the hearing was originally scheduled if—(I)the request is made no less than 7 days prior to the date for which the hearing was originally
			 scheduled; and(II)the party making the request shows good cause for why the hearing should be postponed..(b)Exclusion of medical evidence that is not submitted in its entirety or furnished by a licensed
			 practitionerSection 223(d)(5) of the Social Security Act (42 U.S.C. 423(d)(5)) is amended—(1)in subparagraph (B), by striking In and inserting Subject to subparagraphs (C) and (D), in; and(2)by adding at the end the following new subparagraphs:(C)(i)An individual
			 and, if applicable, such individual's representative shall submit, in its
			 entirety and without redaction, all
			 relevant medical evidence known to the individual or the representative to
			 the Commissioner of Social Security.(ii)In the case of a hearing before an administrative law judge to determine if an individual is under
			 a disability (as defined in paragraph (1)), the Commissioner of Social
			 Security shall not consider any piece of medical evidence furnished by an
			 individual or such individual's representative unless such individual and,
			 if
			 applicable, such individual's representative, certifies at the hearing
			 that all relevant medical evidence has been submitted in its entirety and
			 without redaction.(iii)For purposes of
			 this subparagraph, the term relevant medical evidence means any medical evidence relating to the individual's claimed physical or mental impairments
			 that the Commissioner of Social Security should consider to determine
			 whether the individual is under  a disability, regardless of whether such
			 evidence is favorable or unfavorable to the individual's case, but shall
			 not include any oral or written communication or other document exchanged
			 between the individual and such individual's attorney representative that
			 are subject to attorney-client privilege or work product doctrine, unless
			 the individual voluntarily discloses such communication to the
			 Commissioner. Neither the attorney-client privilege nor the work product
			 doctrine shall prevent from disclosure medical evidence, medical source
			 opinions, or any other factual matter that the Commissioner may consider
			 in determining whether or not the individual is entitled to benefits.(iv)Any individual or representative who knowingly violates this subparagraph
			 shall be guilty of making
			 a false statement or representation of material fact, shall be subject to
			 civil and criminal penalties under sections 208 and 1129, and, in the case
			 of a representative, shall be suspended or disqualified from appearing
			 before the Social Security Administration.(D)The Commissioner of Social Security shall not consider any evidence furnished by a physician or
			 health care practitioner who is not licensed, has been sanctioned, or is
			 under investigation for ethical misconduct..(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and
			 shall apply to applications for disability insurance benefits filed on or
			 after that date.203.Non-adversarial disability hearing attorneys(a)In general(1)EstablishmentThe Commissioner of Social Security shall establish disability hearing attorney positions within
			 the Office of
			 Appellate Operations of the Social Security Administration for the purpose
			 of improving the quality, timeliness, and consistency of disability
			 determinations by administrative
			 law judges as described in this section. The Commissioner shall hire and
			 employ such attorneys and other personnel as are necessary to carry out
			 the responsibilities of disability hearing attorneys, as described in
			 subsection (b).(2)DefinitionFor purposes of this section, the term disability hearing attorney means an attorney employed under this section.(b)Assignment of cases; responsibilities of disability hearing attorneys(1)Assignment of casesEach case that is scheduled for a hearing to determine if an individual is under a disability (as
			 defined in section 223(d) of the Social Security Act (42 U.S.C. 423(d))
			 shall be assigned to a disability hearing attorney as soon as practicable.(2)Responsibilities of disability hearing attorneysThe disability hearing attorney assigned to a case under paragraph (1) shall—(A)develop the evidentiary record, and, if necessary, work with the officials that made the initial
			 determination that the individual was not under a disability to understand
			 why such determination was made;(B)in cases where the individual has representation, work with the representative to ensure that the
			 record is complete prior to the hearing, and examine witnesses and present
			 evidence to the
			 administrative law judge during the hearing;(C)prior to the hearing, if the attorney finds that the evidence clearly establishes that the
			 individual is under a disability, recommend that the administrative law
			 judge make a determination that the individual is under a disability
			 without requiring a hearing; and(D)after the hearing, if the attorney finds that the evidence clearly does not support the
			 determination of the administrative law judge that the individual is
			 disabled, recommend to the Appeals
			 Council of the Office of Appellate Operations of the Social Security
			 Administration that the Appeals Council review the determination on its
			 own motion.(c)Qualifications and trainingThe Commissioner of Social Security shall ensure that disability hearing attorneys employed under
			 this section are
			 appropriately qualified and trained to understand relevant medical,
			 vocational, and legal issues.204.Procedural rules for hearings(a)In generalNot later than 1 year after the date of the enactment of this Act, the Commissioner of Social
			 Security
			 shall establish and make available to the public procedural rules for
			 hearings to determine whether or not an individual is entitled to
			 disability insurance benefits under title II of the Social Security Act
			 (42 U.S.C. 401 et seq.). These rules shall include those established in
			 this Act as well as—(1)rules and procedures for motions and requests;(2)rules related to the representation of individuals in such a hearing, such as the qualifications
			 and standards of conduct required of representatives;(3)rules and procedures for the submission of evidence;(4)rules related to the closure of the record; and(5)rules and procedures for imposing sanctions on parties for failing to comply with hearing rules.(b)Authority of administrative law judges To sanction claimant representativesSection 206(a)(1) of the Social Security Act (42 U.S.C. 406(a)(1)) is amended by inserting after
			 the fifth sentence the following: The Commissioner of Social Security shall establish rules under which an administrative law judge
			 may impose fines and other sanctions the Commissioner determines to be
			 appropriate on a representative for failure to follow the Commissioner's
			 rules and regulations.(c)Effective
			 dateAny rules adopted pursuant to this section or the amendment made thereby shall take effect on the
			 date that is 6 months after the
			 date of their publication and shall apply to hearings held on or after
			 that date.205.Prohibiting attorneys who have relinquished a license to practice in the face of an ethics
			 investigation from serving as a claimant representativeSection 206(a)(1) of the Social Security Act (42 U.S.C.  406(a)(1)), as amended by section 204(b),
			 is further amended—(1)in the first sentence, by inserting , and, in cases where compensation is sought for services as a representative, shall before prescribe;(2)in the second sentence, by striking Federal courts, and inserting Federal courts and certifies to the Commissioner that such
			 attorney has never (A) been disbarred or suspended from any court or bar
			 to which such attorney was previously admitted to practice or disqualified
			 from participating in or appearing before any Federal program or agency,
			 or (B) relinquished a license to practice in, participate in, or appear
			 before any court, bar, or Federal program or agency in connection with a
			 settlement of an
			 investigation into ethical misconduct,; and(3)in the third sentence—(A)by striking may each place it appears and inserting shall;(B)by striking or who has been disqualified from participating in or appearing before any Federal program or
			 agency and inserting , who has been disqualified from participating in or appearing before any Federal program or
			 agency, or who has voluntarily relinquished a license to practice in,
			 participate in, or appear before any court, bar, or Federal program or
			 agency in settlement of an investigation into ethical misconduct; and(C)by inserting or who has voluntarily relinquished a license to practice in any court or bar in settlement of an
			 investigation into ethical misconduct before the period.206.Applying judicial code of conduct to administrative law judges(a)In generalSection 3105 of title 5, United States Code, is amended—(1)by striking Each agency and inserting(a)Each agency; and(2)by adding at the end the following:(b)The Code of Conduct for United States Judges adopted by the Judicial Conference of the United
			 States shall apply to administrative law judges appointed under this
			 section.(c)If, in applying a standard of conduct to an administrative law judge appointed under this section,
			 there is a conflict between the Code of Conduct for United States Judges
			 and any other law or regulation, the stricter standard of conduct shall
			 apply.(d)Pursuant to section 7301, the President may issue such regulations as may be necessary to carry out
			 subsections (b) and (c)..(b)Limitation on regulatory authoritySection 1305 of title 5, United States Code, is amended by striking 3105 and inserting 3105(a).207.Evaluating medical evidence(a)In generalNot later than 1 year after the date of the enactment of this Act, the Commissioner of Social
			 Security shall ensure that all
			 administrative law judges within the Office of Disability Adjudication and
			 Review of the Social Security Administration receive training on how to
			 appropriately evaluate and weigh medical evidence provided by medical
			 professionals.(b)Opinion evidenceSection 223(d)(5)(B) of the Social Security Act (42 U.S.C. 423(d)(5)(B)), as amended by section
			 202(b), is further amended by adding at the end the following new
			 sentences: In weighing medical evidence, the Commissioner of Social Security may assign greater weight
			 to certain opinion evidence supplied by an individual's treating physician
			 (or
			 other treating health care provider) than to opinion evidence obtained
			 from another source, but in no circumstance shall opinion evidence from
			 any source be given controlling weight.(c)Health care providers supplying consultative exams(1)In generalBeginning 1 year after the date of enactment of this Act, in determining whether an individual
			 applying for
			 disability insurance benefits under title II of the Social Security Act is
			 disabled, the Commissioner of Social Security shall not consider medical
			 evidence resulting from a consultative exam with a health care provider
			 conducted for the purpose of
			 supporting the individual's application unless the evidence is accompanied
			 by a Medical Consultant Acknowledgment Form signed by the health care
			 provider who conducted the exam.(2)Medical Consultant Acknowledgment Form(A)DefinitionAs used in this subsection, the term Medical Consultant Acknowledgment Form means a form published by the Commissioner of Social Security that meets the requirements of
			 subparagraph (B).(B)RequirementsThe Commissioner of Social Security shall develop the Medical Consultant Acknowledgment Form and
			 make it available to the public not later than 6 months after the date of
			 enactment of this Act. The contents of the Medical Consultant
			 Acknowledgment Form shall include—(i)information on how medical evidence is used in disability determinations;(ii)instructions on completing a residual functional capacity form;(iii)information on the legal and ethical obligations of a health care provider who supplies medical
			 evidence for use in a disability determination, including any civil or
			 criminal penalties that may be imposed on a health care provider who
			 supplies medical evidence for use in a disability determination; and(iv)a statement that the signatory has read and understands the contents of the form.(3)Penalties for fraudIn addition to any other penalties that may be prescribed by law, any individual who forges a
			 signature on a Medical Consultant Acknowledgment Form submitted to the
			 Commissioner of Social Security shall be guilty of making a false
			 statement or representation of material fact, and upon conviction shall be
			 subject to civil and criminal penalties under sections 208 and 1129 of the
			 Social Security Act and, in the case of a representative, shall be
			 suspended or disqualified from appearing before the Social Security
			 Administration.(d)Symptom validity tests(1)In generalFor purposes of evaluating the credibility of an individual's medical evidence, an administrative
			 law judge responsible for conducting a hearing to determine whether an
			 individual applying for disability insurance benefits under title II of
			 the Social Security Act or for monthly benefits under section 202 of such
			 Act by reason of a disability may require the individual to undergo a
			 symptom validity test either prior to or after the hearing.(2)Weight given to SVTsAn administrative law judge may only consider the results of a symptom validity test as a part of
			 an individual's entire medical history and shall not give controlling
			 weight to such results.(e)Evidence obtained from publicly available social mediaFor purposes of evaluating the credibility of an individual's medical evidence, an administrative
			 law judge responsible for conducting a hearing to determine whether an
			 individual applying for disability insurance benefits under title II of
			 the Social Security Act is disabled shall be permitted to consider
			 information about the individual obtained from publicly available social
			 media.(f)Regulations related to evaluating medical evidenceNot later than 1 year after the date of enactment of this Act, the Commissioner of Social Security
			 shall promulgate
			 rules and regulations to carry out the purposes of this section, including
			 regulations
			 relating to when it is appropriate for an administrative law judge to
			 order a symptom validity test or to consider evidence obtained from
			 publicly available social media.208.Reforming fees paid to attorneys and other claimant representatives(a)In generalNot later than 1 year after the date of enactment of this Act, the Commissioner of Social Security
			 shall establish rules
			 and regulations relating to the fees payable to representatives of
			 individuals claiming entitlement to disability insurance benefits under
			 title II of the Social Security Act (42 U.S.C. 401 et seq.). Such rules
			 and regulations
			 shall—(1)require representatives to account for the work performed with respect to a case, whether or not
			 there is a valid fee agreement between the representative
			 and the individual; and(2)prohibit a representative from being reimbursed by the Social Security Administration for travel
			 expenses related
			 to a case.(b)Review of highest-Earning claimant representatives(1)ReviewNot later than 1 year after the date of enactment of this Act and annually thereafter, the
			 Inspector General of the Social Security Administration shall conduct a 
			 review of the practices of a sample of the highest-earning claimant
			 representatives to ensure compliance with the policies of the Social
			 Security Administration. In reviewing representative practices, the
			 Inspector General shall look for suspicious practices, including—(A)repetitive language in residual functional capacity forms;(B)irregularities in the licensing history of medical professionals providing medical opinions in
			 support of a claimant's application; and(C)a disproportionately high number of appearances by a representative before the same administrative
			 law judge.(2)ReportNot later than December 1 of each year in which a review described in paragraph (1) is conducted,
			 the Inspector General of
			 the Social Security Administration shall submit a report containing the
			 results of such review, together with any recommendations for
			 administrative action or proposed legislation that the Inspector General
			 determines appropriate, to the Committees on Finance and Homeland Security
			 and Government Affairs of the Senate and the
			 Committees on Ways and Means and Oversight and Government Reform of the
			 House of Representatives.(c)Applicability of the Equal Access to Justice ActSection 205 of the Social Security Act (42 U.S.C. 405) is amended by adding at the end the
			 following new subsection:(v)Sections 504 of title 5 and 2412 of title 28, United States Code (commonly known as the Equal Access to Justice Act), shall not apply to—(1)any review under this title of a determination of disability made by the Commissioner of Social
			 Security; or(2)if new evidence is submitted by an individual after a hearing to determine whether or not the
			 individual is under a disability, judicial review of a final determination
			 of disability under subsection (g) of this section..209.Strengthening the administrative law judge quality review process(a)In general(1)ReviewNot later than 1 year after the date of enactment of this Act and annually thereafter, the Division
			 of Quality of the Office of Appellate Operations of the Social Security
			 Administration shall conduct a review of a sample of determinations that
			 individuals are entitled to disability insurance benefits by outlier
			 administrative law judges and identify any determinations that are not
			 supported by the evidence.(2)ReportNot later than December 1 of each year in which a review described in paragraph (1) is conducted,
			 the Division of Quality
			 Review of the Office of Appellate Operations of the Social Security
			 Administration shall submit a report containing the results of such
			 review,  including all determinations that were found to be unsupported by
			 the evidence, together with any recommendations for administrative action
			 or proposed legislation that the Division determines appropriate, to—(A)the Inspector General of the Social Security Administration;(B)the Commissioner of the Social Security Administration;(C)the Committees on Ways and Means and Oversight and Government Reform of the House of the
			 Representatives;  and(D)the Committees on Finance and Homeland Security and Government Affairs of the Senate.(3)Definition of outlier administrative law judgeFor purposes of this subsection, the term outlier administrative law judge means an administrative law judge  within the Office of Disability Adjudication and Review of the
			 Social
			 Security Administration who, in a given year—(A)issues more than 700 decisions; and(B)determines that the applicant is entitled to disability insurance benefits in not less than 85
			 percent of cases.(b)Mandatory continuing disability review(1)In generalThe Commissioner of Social Security shall ensure that, not less than 6 months after receiving a
			 report described in subsection (a)(2), every determination of entitlement
			 found to be unsupported by the evidence is in the process of being
			 reviewed under section 221(i)(1)(B) of the Social Security Act  (as
			 amended by section 102(b)(1)).(2)Conforming amendmentSection 221(i)(1) of the Social Security Act (42 U.S.C. 421(i)(1)), as amended by section
			 102(b)(1), is further amended in subparagraph (C) by inserting or under section 209(b) of the Protecting Social Security Disability Act of 2014 before the period.210.Permitting
			 data matching by Inspectors GeneralClause (ix) of
			 section 552a(a)(8)(B) of title 5, United States Code, is amended by
			 striking
			 the Secretary of Health and Human Services or the Inspector General of the Department of Health and
			 Human
			 Services and inserting the Inspector General of an agency, or an agency in coordination with an Inspector
			 General.211.Accounting for
			 Social Security Program Integrity SpendingAmounts made available for Social Security
			 program integrity spending by the Social Security Administration for a
			 fiscal
			 year shall be—(1)included in a
			 separate account within the Federal budget; and(2)funded in a
			 separate account in the appropriate annual appropriations bill.
				212.Use of the National Directory of New HiresBeginning with the date that is 1 year after the date of the enactment of this Act, the
			 Commissioner of Social Security shall consult the National Directory of
			 New Hires established under section 453(i) of the Social Security Act (42
			 U.S.C. 653(i)) in determining whether any individual who submits an
			 application or reapplication for disability insurance benefits under title
			 II of the Social Security Act or for monthly benefits under section 202 of
			 such Act by reason of a disability is able to engage in substantial
			 gainful activity.IIIProviding support for working disabled Americans301.Establishment of Work Incentive Benefit System(a)Elimination of the Ticket to Work and Self-Sufficiency Program(1)In generalPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by striking
			 section 1148.(2)Conforming amendments(A)Section 225(b)(1) of such Act is amended by striking consisting of the Ticket to Work and Self-Sufficiency Program under section 1148 or another program.(B)Section 1631(a)(6)(A) of such Act is amended by striking consisting of the Ticket to Work and Self-Sufficiency Program under section 1148 or another program.(C)Section 1633(c) of such Act is amended by striking paragraph (2).(b)Establishment of the Work Incentive Benefit System(1)In generalSection 223 of the Social Security Act (42 U.S.C. 423), as amended by section 102(c), is further
			 amended—(A)in subsection (a)(2), by striking section 202(q) and section 215(b)(2)(A)(ii) and inserting subsection (l) and sections 202(q) and 215(b)(2)(A)(ii); and(B)by adding at the end the following new subsection:(l)Work Incentive Benefit System(1)The Commissioner shall establish a Work Incentive Benefit System in accordance with the provisions
			 of this subsection, pursuant to which an eligible individual entitled to a
			 disability insurance benefit under this section may elect to return to
			 employment and receive an adjusted disability insurance benefit amount
			 (as determined pursuant to paragraph (3)).(2)(A)For purposes of this subsection, the term eligible individual means an individual who has been entitled to a disability insurance benefit for period of not less
			 than 9 months preceding
			 participation in the Work Incentive Benefit
			 System.(B)Participation by an eligible individual in the Work Incentive Benefit System shall be suspended if
			 such individual has no reported wages or self-employment income for the 4
			 preceding
			 calendar quarters (as defined in section 213(a)(1)).(3)(A)For purposes of subsection (a)(2), the amount of the disability insurance benefit provided to  an
			 eligible individual who is participating in the Work Incentive Benefit
			 System for any month shall be equal to—(i)in the case of an individual who has average monthly earnings (as determined under subparagraph
			 (B)) equal to or less than $50, the amount
			 otherwise applicable under subsection (a)(2), or(ii)in the case of an individual who has average monthly earnings greater than $50, an amount equal to
			 the sum of—(I)an amount (not less than zero) equal to—(aa)the enhanced benefit amount (as determined under subparagraph (C)) for such individual, minus(bb)the quotient obtained by dividing the average monthly earnings for such individual by 3, and(II)the work incentive adjustment amount (as determined under subparagraph (D)) for such individual.(B)(i)The average monthly earnings for an eligible individual shall be equal to the quotient of—(I)the total amount of wages and self-employment income for such individual
			 in any eligible months during the 2 calendar quarters (as defined in
			 section 213(a)(1)) that
			 precede the most recently completed calendar quarter, divided by(II)the total number of eligible months during such 2 calendar quarter period.(ii)For purposes of clause (i), the term eligible month means any month subsequent to the month in which an eligible individual became entitled to a
			 disability insurance benefit.(C)The enhanced benefit amount for an eligible individual shall be equal to 106.7 percent of the
			 primary
			 insurance amount for such month for such individual.(D)(i)The work incentive adjustment amount for an eligible individual shall be equal to the product of
			 the average
			 monthly earnings for such individual multiplied by the applicable work
			 incentive subsidy rate (as determined in accordance with the table under
			 clause (iii), based on the applicable work incentive step for such
			 individual).(ii)For purposes of the table under clause (iii), the work incentive step for an eligible individual
			 shall be
			 equal to the quotient obtained by dividing—(I)the average monthly earnings for such individual, by(II)an amount equal to the quotient obtained by dividing the primary insurance amount for such month
			 for such individual by 5.(iii)The work incentive subsidy rate shall be determined by linear interpolation between the amounts
			 established under the following table:Work Incentive StepWork Incentive Subsidy Rate0−11−0.82−0.63−0.44−0.25060.270.3580.3990.35100.3110.25120.18130.125140.08150.04160.01170.(4)For purposes of paragraph (3)(B), wages and self-employment income of an individual shall be
			 determined based on relevant information for such individual as provided
			 by the State agency responsible for the administration of State
			 unemployment compensation law.(5)For purposes of an eligible individual who is participating in the Work Incentive Benefit System
			 under this subsection, any services performed or earnings derived from
			 services during the period of such participation shall not be considered
			 for purposes of demonstrating an individual's ability to engage in
			 substantial gainful activity under subsection (d)(4) and shall not be
			 considered substantial gainful activity for purposes of subsection (e).(6)For purposes  of this title, the disability insurance benefit received by an
			 eligible individual under this subsection shall not be applied for
			 purposes of determining
			 any monthly benefits payable to any other individuals entitled to benefits
			 for any month based on the wages and self-employment income of such
			 individual..(c)Program savings(1)In generalFor each calendar year after 2015, the Commissioner of Social Security shall determine if, as a
			 result of the repeal of the Ticket to Work and Self-Sufficiency Program
			 under section 1148 of the Social Security Act and the establishment the
			 Work Incentive Benefit System under section 223(l) of such Act, the total
			 amount of expenditures from the Trust Funds (as defined under section
			 201(c) of such Act) for payment of disability insurance benefits pursuant
			 to section 223 of such Act has been reduced.(2)Sharing of savingsThe Commissioner of Social Security shall, by regulations, establish a program to provide payments
			 to organizations providing vocational rehabilitation services to eligible
			 individuals (as defined under section 223(l)(2) of the Social Security
			 Act) from any amounts
			 determined to be saved under the Work Incentive Benefit System, as
			 determined pursuant to paragraph (1). The amount of any payments made to
			 an organization providing vocational rehabilitation services to an
			 eligible individual shall be adjusted based on the disability
			 classification of such individual, with increased amounts to be provided
			 for eligible individuals with a lower expectation of medical improvement.(d)Effective dateThe amendments made by this section shall apply to benefits payable for months beginning after June
			 30, 2016.302.Early-Intervention demonstration proj­ect; study on payroll tax reductions(a)Targeted early-Intervention demonstration project(1)In general(A)EstablishmentThe Commissioner shall conduct a demonstration project designed to examine the effectiveness of
			 providing targeted early-intervention support to
			 eligible individuals.(B)Vocational rehabilitation servicesThe Commissioner shall coordinate with State vocational rehabilitation agencies to provide eligible
			 individuals who elect to participate in the demonstration project with
			 vocational rehabilitation services.(C)Other benefitsIn addition to the vocational rehabilitation services described in subparagraph (B), the
			 Commissioner shall provide eligible individuals who elect to participate
			 in the demonstration project with a package of benefits that may include—(i)health care subsidies;(ii)wage subsidies; and(iii)cash stipends.(D)Suspension of eligibility for disability assistanceAn eligible individual who elects to participate in the demonstration project shall not be eligible
			 for disability assistance for as long as the individual receives
			 assistance through the demonstration project, and in no case shall an
			 eligible individual who elects to participate in the demonstration project
			 be eligible for disability assistance during the 1 year period that begins
			 on the date that the individual first receives assistance through the
			 demonstration project.(E)Participation voluntaryThe option to participate in the demonstration project conducted under this subsection shall be
			 voluntary, and the designation of an applicant for disability assistance
			 as an eligible individual shall not preclude such applicant from electing
			 to receive disability insurance rather than participate in the
			 demonstration project.(2)Identifying eligible individuals(A)In generalThe Commissioner shall identify eligible individuals from among applicants for disability
			 assistance whose applications have not been processed yet.(B)Eligibility standardsThe Commissioner shall only identify an applicant for disability assistance as an eligible
			 individual if the Commissioner finds that—(i)it is highly probable that the applicant will be determined to be eligible disability assistance;
			 and(ii)the applicant could, with the help of assistance provided under the demonstration project, engage
			 in substantial gainful activity.(3)Scope(A)In generalThe demonstration project shall be of sufficient scope and shall be carried out on a wide enough
			 scale to permit a thorough evaluation of the provision of targeted
			 early-intervention support under consideration while giving assurance that
			 the results derived from the demonstration project will obtain generally
			 in the operation of the disability insurance program under title II of the
			 Social Security Act (42 U.S.C. 401 et seq.) without committing such
			 program to the adoption of any particular system either locally or
			 nationally.(B)Authority to expand scopeThe Commissioner may expand the scope of the demonstration project to include
			 any group of applicants for disability assistance with impairments that
			 reasonably may be presumed to be
			 disabling for purposes of the demonstration project, and may limit any
			 such demonstration project to any such group of applicants, subject to the
			 terms of such demonstration project which shall define the extent of any
			 such presumption.(C)DurationThe demonstration project shall be implemented not later than January 1, 2016, and shall be
			 conducted for a period of 5 years.
						(4)Reports(A)Interim reportsOn or before June 1 of each year that begins after 2016, the Commissioner shall submit to the
			 Committee on Ways and Means
			 of the House of Representatives and to the Committee on Finance of the
			 Senate an annual interim report on the progress of the demonstration
			 project together with any
			 related data and materials that the Commissioner may consider appropriate.
						(B)Final reportNot later than 90 days after the termination of the demonstration project, the Commissioner shall
			 submit to the Committee on Ways and Means of the House of Representatives
			 and to the Committee on Finance of the Senate a final report with respect
			 to the demonstration project.(C)GAO evaluation and reportThe Comptroller General of the United States shall—(i)perform an evaluation of the implementation of and results achieved by the demonstration project;
			 and(ii)not later than January 1, 2020, submit to Congress a report on the evaluation described in clause
			 (i), including a recommendation as to whether the Commissioner's authority
			 to conduct the demonstration project should be made permanent.(5)DefinitionsIn this subsection:(A)CommissionerThe term Commissioner means the Commissioner of Social Security.(B)Demonstration projectThe term demonstration project means the demonstration project conducted under this subsection.(C)Disability assistanceThe term disability assistance means disability insurance benefits or monthly benefits under section 202 of the Social Security
			 Act for which eligibility is based on a disability.(D)Eligible individualThe term eligible individual means an applicant for disability assistance who has been identified by the Commissioner under
			 paragraph (2).(b)Study on payroll tax reductions for businesses that provide disability support(1)In generalNot later than 2 years after the date of the enactment of this Act, the Commissioner of Social
			 Security shall complete a study to determine whether reducing the rate at
			 which an employer is taxed under subsection (a) of section 3111 of the
			 Internal Revenue Code of 1986 in exchange for such employer offering its
			 employees private disability insurance and other disability supports would
			 be an effective means of reducing the rate at which such employees enter
			 the disability insurance program established under title II of the Social
			 Security Act.(2)ReportNot later than 90 days after the completion of the study described in paragraph (1), the
			 Commissioner of Social security shall submit to the Committee on Ways and
			 Means of the House of Representatives
			 and to the Committee on Finance of the Senate a report on the study that
			 includes detailed analysis of the Commissioner's findings and
			 recommendations for further legislative or administrative action.
